Opinion by
Porter, J.,
The plaintiff brought this action to recover for services alleged to have been rendered the defendant, in and about the option and purchase of certain real estate. The de*205fendant produced evidence which would have warranted a finding that in employing the plaintiff he acted as the' agent of a disclosed principal, the State Realty Company, a corporation, and within the scope of the authority delegated to him by that corporation. The learned judge of the court below charged the jury that, in order to escape personal liability, the burden was upon the defendant to show that he had not only disclosed to the plaintiff the fact that he was acting as an agent for the State Realty Company and was contracting for that company, but that he must go further and also show that he notified the plaintiff that he would have to look to that company for his pay. The plaintiff recovered a judgment in the court below and the defendant appeals.
The general rule of law is, that where one deals with an agent who acts within the scope of his authority and reveals his principal, the principal alone is liable for a breach of the contract. In the absence of any evidence of fraud, lack of authority to bind the principal, or other exceptional matter, the general rule must be enforced. The testimony produced by the defendant in the present case did not tend to establish any special contract upon his part to be personally liable. The defendant did not contract under his own individual seal, and that line of cases of which Quigley v. DeHass, 82 Pa. 267, is an example, has no application to the present question. When an agent discloses his principal and contracts for that principal, and acts within the scope of his authority, the parties to the contract are presumed to know the law; that the agent is not liable upon the contract. The agent in such a case is not required, in the absence of fraud or misconduct, to tell the other party what the law is. The learned judge of the court below fell into error when he placed that burden upon th’is defendant. The specifications of error are sustained.
The judgment is reversed and a venire facias de novo awarded.